


Exhibit 10.17

 

PUBLIC COMPANY HOLDINGS UNIT AWARD AGREEMENT
OF
KKR & CO. L.P.

 

(Executive Officers)

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I GRANT OF PUBLIC COMPANY HOLDINGS UNITS

2

 

 

 

Section 1.1.    Grant of Public Company Holdings Units; Conditions of Grant

2

 

Section 1.2.    REUs and Agreement Subject to Plan; Administrator

2

 

 

ARTICLE II VESTING and SETTLEMENT OF REUS

3

 

 

 

Section 2.1.    Vesting of REUs

3

 

Section 2.2.    Settlement of REUs

4

 

Section 2.3.    No Distribution Payments

5

 

 

ARTICLE III RESTRICTIONS ON TRANSFERS AND OTHER LIMITATIONS

5

 

 

 

Section 3.1.    Transfer Restrictions on REUs

5

 

Section 3.2.    Confidentiality and Restrictive Covenants

5

 

Section 3.3.    Post-Settlement Transfer Restrictions on Common Units

5

 

Section 3.4.    Transfers to Other Holders

7

 

Section 3.5.    Minimum Retained Ownership Requirement

8

 

 

ARTICLE IV MISCELLANEOUS

9

 

 

 

Section 4.1.    Governing Law

9

 

Section 4.2.    Arbitration

9

 

Section 4.3.    Remedies; Recoupment; Right to Set-Off

10

 

Section 4.4.    Amendments and Waivers

10

 

Section 4.5.    Withholding

11

 

Section 4.6.    Notices

12

 

Section 4.7.    Entire Agreement; Termination of Agreement; Survival

12

 

Section 4.8.    Severability

12

 

Section 4.9.    Binding Effect

13

 

Section 4.10.    Appendices

13

 

Section 4.11.    Further Assurances

13

 

Section 4.12.    Interpretation; Defined Terms; Section 409A; Employment with
Designated Service Recipient; Headings

13

 

Section 4.13.    Counterparts

14

 

 

APPENDIX A DEFINITIONS

A-1

 

 

APPENDIX B REU GRANT CERTIFICATE

B-1

 

 

APPENDIX C ADDITIONAL TERMS AND CONDITIONS

C-1

 

 

APPENDIX D CONFIDENTIALITY AND RESTRICTIVE COVENANT OBLIGATIONS

D-1

 

 

APPENDIX E KKR & CO. L.P. 2010 EQUITY INCENTIVE PLAN

E-1

 

i

--------------------------------------------------------------------------------


 

PUBLIC COMPANY HOLDINGS UNIT AWARD AGREEMENT
OF
KKR & CO L.P.

 

This PUBLIC COMPANY HOLDINGS UNIT AWARD AGREEMENT (this “Agreement”) of KKR & CO
L.P. (the “Partnership”) is made by and between the Partnership and the
undersigned (the “Grantee”).  Capitalized terms used herein and not otherwise
defined herein or in the KKR & Co. L.P. 2010 Equity Incentive Plan, as amended
from time to time (the “Plan”), shall be as defined in Appendix A attached
hereto and the Plan is hereby attached as Appendix E and incorporated by
reference herein.

 

RECITALS

 

WHEREAS, the general partner of the Partnership has determined it is in the best
interests of the Partnership to provide the Grantee with this Agreement pursuant
to and in accordance with the terms of the Plan.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to the
following:

 

ARTICLE I
GRANT OF PUBLIC COMPANY HOLDINGS UNITS

 

Section 1.1.                                Grant of Public Company Holdings
Units; Conditions of Grant

 

The Partnership hereby grants to the Grantee, effective as of the Grant Date
specified on the REU Grant Certificate attached hereto as Appendix B (the “Grant
Date”), the number of “public company holdings units”, which are restricted
equity units set forth in the REU Grant Certificate attached hereto, subject to
the terms and conditions of this Agreement. Each restricted equity unit that is
granted pursuant to this Agreement represents the right to receive delivery of
one Common Unit, subject to any adjustment pursuant to Section 9 of the Plan
(each such restricted equity unit, an “REU”).  Notwithstanding the foregoing,
the grant of REUs hereunder is conditioned upon the Grantee’s agreement to the
covenants and obligations contained in the Confidentiality and Restrictive
Covenant Obligations attached hereto as Appendix D incorporated herein by
reference.

 

Section 1.2.                                REUs and Agreement Subject to Plan;
Administrator

 

This Agreement and the grant of REUs provided for herein shall be subject to the
provisions of the Plan, except that if there are any express differences or
inconsistencies between the provisions of the Plan and this Agreement, the
provisions of this Agreement shall govern. For the avoidance of doubt, the
Partnership may delegate to any employee of the KKR Group its duties and powers
hereunder, and any reference to the “Administrator” contained herein shall be
deemed to include any such delegate.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
VESTING AND SETTLEMENT OF REUS

 

Section 2.1.                                Vesting of REUs

 

(a)                                 The following vesting provisions shall apply
to the REUs:

 

(i)                                     Subject to the Grantee’s continued
Employment through the Service Vesting Date or Service Vesting Dates, as
applicable, as specified in the REU Grant Certificate attached hereto, the REUs
shall become vested on such date or dates, as applicable, as to the
percentage(s) set forth in such REU Grant Certificate.

 

(ii)                                  If, prior to the date the REUs are vested
as provided in Section 2.1(a)(i) above or otherwise terminate and are forfeited
pursuant to Section 2.1(b) and (c) below: (A) the Grantee’s Employment
terminates due to the Grantee’s Retirement, if applicable, then all Retirement
REUs shall, in the discretion of the Administrator, be fully vested as a result
thereof; (B) the Grantee dies or experiences a Disability, then all unvested
REUs shall be vested as a result thereof, provided that if the Grantee is not an
employee of the KKR Group, then any vesting of unvested REUs described in this
clause (B) shall be in the discretion of the Administrator; or (C) there occurs
a Change in Control prior to any termination of the Grantee’s Employment, then
all or any portion of any unvested REUs may, in the discretion of the
Administrator, be vested as a result thereof.  Notwithstanding the foregoing, if
the Partnership receives an opinion of counsel that there has been a legal
judgment and/or legal development in the Grantee’s jurisdiction that would
likely result in the favorable treatment applicable to the Retirement REUs
pursuant to this Section 2.1(a)(ii) being deemed unlawful and/or discriminatory,
then the Partnership will not apply the favorable treatment at the time the
Grantee’s Employment terminates due to the Grantee’s Retirement under clause
(A) above, and the REUs will be treated as set forth in Section 2.1(a)(i),
2.1(b), 2.1(c) or the other provisions of this Section 2.1(a)(ii), as
applicable.

 

(iii)                               All REUs that become vested under this
Section 2.1(a) are eligible to be Settled pursuant to Section 2.2 of this
Agreement.

 

(b)                                 If the Grantee’s Employment terminates for
any reason other than due to the Grantee’s death, Disability or Retirement, each
as provided for in Section 2.1(a) above, all then unvested REUs (including any
REUs that are not Retirement REUs) shall immediately terminate and be forfeited
without consideration, and no Common Units shall be delivered hereunder.

 

(c)                                  The Grantee’s right to vest in the REUs
under the Plan, if any, will terminate effective as of the date that the Grantee
is no longer actively providing services (even if still considered employed or
engaged under local Law) and will not be extended by any notice period mandated
under local Law (e.g., active Employment would not include a period of “garden
leave” or similar period pursuant to local Law) except as may be otherwise
agreed in writing by the Partnership or the Designated Service Recipient with
the Grantee; the

 

3

--------------------------------------------------------------------------------


 

Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively employed or engaged for purposes of the REUs.

 

Section 2.2.                                Settlement of REUs

 

(a)                                 To the extent that (i) an REU granted
hereunder becomes vested pursuant to Section 2.1(a) above and (ii) the related
Service Vesting Date has also occurred, then with respect to such percentage of
REUs set forth next to the applicable Service Vesting Date on the REU Grant
Certificate, such REU shall be Settled as soon as administratively practicable
on or following the applicable Service Vesting Date for such REU; provided that
the Administrator may determine that such Settlement may instead occur on or as
soon as administratively practicable after the first day of the next permissible
trading window of Common Units that opens for employees of the KKR Group to sell
Common Units (provided that in any event such Settlement shall not be later than
the time permitted under Section 409A, if applicable).  For the avoidance of
doubt, the Settlement of any REUs that become vested pursuant to
Section 2.1(a)(ii) above shall not be accelerated, such that, with respect to
any such REUs, only that percentage of such REUs that would otherwise have
become vested on each applicable Service Vesting Date as set forth on the REU
Grant Certificate pursuant to Section 2.1(a)(i) shall be Settled at each such
Service Vesting Date in accordance with the foregoing sentence. The date on
which any REU is to be Settled hereunder is referred to as a “Delivery Date.”
The Settlement of each REU shall be effected in accordance with, and subject to
the provisions of, Section 2.2(b) below.

 

(b)                                 On any Delivery Date, each vested REU that
is then being Settled shall be cancelled in exchange for the Partnership
delivering to the Grantee either (i) the number of Common Units equal to the
number of REUs that are to be Settled on such Delivery Date pursuant to
Section 2.2(a) above or (ii) an amount of cash, denominated in U.S. dollars,
equal to the Fair Market Value of the foregoing number of Common Units (a “Cash
Payment”). The Administrator may elect in its sole discretion whether to Settle
the REUs in Common Units or by a Cash Payment, and in the case of the Cash
Payment, whether to have the Cash Payment delivered by the member of the KKR
Group that employs or engages the Grantee or to which the Grantee otherwise is
rendering services (the “Designated Service Recipient”).

 

(c)                                  Subject to the provisions of this
Article II relating to the number of REUs that are to be Settled on any
applicable Delivery Date and solely to the extent permitted under Section 409A,
if applicable, the Partnership may impose such other conditions and procedures
in relation to the Settlement of REUs as it may reasonably determine. In
addition to the foregoing and notwithstanding anything else in this Agreement,
the Administrator may require that any or all of the Common Units that may be
delivered to the Grantee under this Section 2.2 that the Grantee intends to
sell, from time to time, may only be sold through a coordinated sales program as
defined by the Administrator.

 

(d)                                 Any of the foregoing payments or deliveries
shall in all instances be subject to Sections 4.3 and 4.5 below, as applicable.

 

4

--------------------------------------------------------------------------------


 

Section 2.3.                                No Distribution Payments

 

The REUs granted to the Grantee hereunder do not include the right to receive
any distribution payments.

 

ARTICLE III
RESTRICTIONS ON TRANSFERS AND OTHER LIMITATIONS

 

Section 3.1.                                Transfer Restrictions on REUs

 

(a)                                 The Grantee may not Transfer all or any
portion of the Grantee’s REUs to any Other Holder (including to any Family
Related Holder) without the prior written consent of the Administrator, which
consent may be given or withheld, or made subject to such conditions (including
the receipt of such legal or tax opinions and other documents that the
Partnership may require) as are determined by the Administrator, in its sole
discretion.

 

(b)                                 Any Transfer of REUs by the Grantee to Other
Holders permitted by the Administrator pursuant to Section 3.1(a) shall be made
in accordance with Section 3.4.

 

(c)                                  Any purported Transfer of REUs that is not
in accordance with this Section 3.1 is null and void.

 

Section 3.2.                                Confidentiality and Restrictive
Covenants

 

The Grantee acknowledges and agrees that Grantee is bound by and will comply
with the Confidentiality and Restrictive Covenant Obligations contained in
Appendix D, which obligations are incorporated by reference herein, and any
other agreements that the Grantee has entered into with the Designated Service
Recipient, the Partnership, KKR Holdings L.P., KKR Associates Holdings L.P., or
any other member of the KKR Group, with respect to the Grantee’s obligation to
keep confidential the nonpublic, confidential or proprietary information of the
KKR Group and its affiliates, as applicable, and, if applicable, any restrictive
covenants concerning the Grantee’s obligations not to compete with the KKR Group
or solicit its clients or employees after termination of Employment), as such
agreements may be amended from time to time.  If the Grantee is a limited
partner of KKR Holdings L.P. or KKR Associates Holdings L.P., the Grantee
further acknowledges and agrees that references to a Confidentiality and
Restrictive Covenant Agreement in the limited partnership agreements of KKR
Holdings L.P. and KKR Associates Holdings L.P. shall be deemed to include and
also refer to the Confidentiality and Restrictive Covenant Obligations contained
in Appendix D hereto (and authorizes and consents to the general partners of KKR
Holdings L.P. and KKR Associates Holdings L.P. to amend their respective limited
partnership agreements to reflect the foregoing).

 

Section 3.3.                                Post-Settlement Transfer
Restrictions on Common Units

 

The provisions of this Section 3.3 shall or shall not be applicable to the REUs
granted to the Grantee hereunder as indicated on the REU Grant Certificate.

 

(a)                                 The Grantee may not Transfer all or any
portion of the Grantee’s Transfer Restricted Common Unit (as defined below)
(including to any Family Related

 

5

--------------------------------------------------------------------------------


 

Holder) without the prior written consent of the Administrator, which consent
may be given or withheld, or made subject to such conditions (including the
receipt of such legal or tax opinions and other documents that the Partnership
may require) as are determined by the Administrator, in its sole discretion. 
For the avoidance of doubt, Transfer Restricted Common Units may only be held in
an account with an institution, and subject to terms and conditions, which have
been approved by the Administrator from time to time.  Any Transfer of Transfer
Restricted Common Units by the Grantee to Other Holders permitted by the
Administrator pursuant to Section 3.3(a) shall be made in accordance with
Section 3.4.

 

(b)                                 A “Transfer Restricted Common Unit” refers
to all Common Units delivered upon Settlement of a vested REU until (i) the
first anniversary of the Service Vesting Date related thereto, in the case of
50% of such Common Units and (ii) the second anniversary of such Service Vesting
Date, in the case of the other 50% of such Common Units.

 

(c)                                  If the Grantee breaches in any significant
or intentional manner, as determined by the Administrator in his sole
discretion, any of the Grantee’s covenants as stated in the Confidentiality and
Restrictive Covenant Obligations contained in Appendix D, the Administrator, in
his sole discretion, may direct that the Grantee forfeit all or a portion of the
Transfer Restricted Common Units held by the Grantee in an amount determined by
the Administrator in his sole discretion.  The Grantee hereby consents and
agrees to immediately surrender and deliver such Transfer Restricted Common
Units to the Partnership, without the payment of any consideration, receipt of
any further notice or fulfillment of any other condition.

 

(d)                                 If for any reason the Grantee’s Employment
is terminated for Cause, unless otherwise determined by the Administrator in
writing, all Transfer Restricted Common Units held by the Grantee shall
automatically be forfeited by the Grantee without payment of any consideration. 
The Grantee hereby consents and agrees to immediately surrender and deliver such
Transfer Restricted Common Units to the Partnership, without the payment of any
consideration, receipt of any further notice or fulfillment of any other
condition.

 

(e)                                  Any forfeiture of Transfer Restricted
Common Units contemplated by Section 3.3(c) or Section 3.3(d) shall require no
additional procedures on the part of the Partnership or its affiliates.  The
Grantee hereby acknowledges that the Administrator may take any and all actions
to reflect the forfeiture of Transfer Restricted Common Units hereunder,
including but not limited to the delivery of a written notice to the institution
contemplated in Section 3.3(a) that holds the Transfer Restricted Common Units,
and agrees to take any further action to memorialize such forfeiture as the
Administrator may require.

 

(f)                                   The Administrator may, from time to time,
waive the provisions of this Section 3.3, subject to the imposition of any
conditions or further requirements, as determined by the Administrator in his
sole discretion.  Without limiting the foregoing, (i) the Administrator may
impose equivalent transfer or forfeiture restrictions on the Grantee’s other
equity, if any, held in KKR Holdings, L.P., the Partnership or any of their
respective affiliates (or any of their respective equity incentive plans) to the
extent that the provisions of this Section 3.3 are waived,

 

6

--------------------------------------------------------------------------------


 

and (ii) the Grantee hereby consents in advance to the imposition of such
equivalent transfer or forfeiture restrictions for purposes of the governing
documents of Grantee’s other equity, if any, held in KKR Holdings, L.P., the
Partnership or any of their respective affiliates (or any of their respective
equity incentive plans) to the extent the Administrator waives the application
of this Section 3.3 to the Transfer Restricted Common Units.

 

(g)                                  For the avoidance of doubt, the provisions
of this Section 3.3 also apply in the event the Grantee receives a Cash Payment
in Settlement of a vested REU on a Delivery Date as provided in Section 2.2(b).

 

(h)                                 Any purported Transfer of Transfer
Restricted Common Units that is not in accordance with this Section 3.3 is null
and void.

 

Section 3.4.                                Transfers to Other Holders

 

(a)                                 Transfers of REUs or Transfer Restricted
Common Units by the Grantee to Other Holders are not permitted unless the
Administrator provides his prior written consent pursuant Section 3.1 or
Section 3.3.  Prior to a Transfer of any REUs or Transfer Restricted Common
Units to any Other Holder, the Other Holder must consent in writing to be bound
by this Agreement as an Other Holder and deliver such consent to the
Administrator.

 

(b)                                 If an REU or Transfer Restricted Common Unit
is held by an Other Holder, such Other Holder shall be bound by this Agreement
in the same manner and to the same extent as the Grantee is bound hereby (or
would be bound hereby had the Grantee continued to hold such REU or Transfer
Restricted Common Unit). Any Transfer to an Other Holder must be undertaken in
compliance with Section 3.1(a). For the avoidance of doubt, any vesting
requirement of Section 2.1 above that applies to an REU or transfer or
forfeiture restrictions that are applicable to Transfer Restricted Common Units
(including those Transfer Restricted Common Units delivered upon Settlement of a
Transferred REU) held by an Other Holder shall be satisfied or deemed to be
satisfied under this Article III only to the extent that such vesting
requirement or transfer or forfeiture restrictions, as applicable, would
otherwise have been satisfied if the REU or Transfer Restricted Common Unit had
not been Transferred by the Grantee, and any REU and Transfer Restricted Common
Unit, as applicable, that is held by an Other Holder shall cease to be held by
such Other Holder under this Article III if the REU or Transfer Restricted
Common Unit, as applicable, would have then ceased to be held by the Grantee if
the REU or Transfer Restricted Common Unit had not been Transferred by the
Grantee to such Other Holder.

 

(c)                                  In the event of a property settlement or
separation agreement between the Grantee and his or her spouse, the Grantee
agrees that he or she shall use reasonable efforts to retain all of his or her
REUs and Transfer Restricted Common Units and shall reimburse his or her spouse
for any interest he or she may have under this Agreement out of funds, assets or
proceeds separate and distinct from his or her interest under this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 3.5.                                Minimum Retained Ownership
Requirement

 

The provisions of this Section 3.5 shall or shall not be applicable to the REUs
granted to the Grantee hereunder as indicated on the REU Grant Certificate.

 

(a)                                 For so long as the Grantee retains his or
her Employment, the Grantee (collectively with all Family Related Holders who
become Other Holders, if applicable) must continuously hold an aggregate number
of Common Unit Equivalents that is at least equal to fifteen percent (15%) of
the cumulative amount of (x) all REUs granted to the Grantee under this
Agreement and (y) all other REUs designated as “public company holdings units”
that have been or are hereafter granted to the Grantee under the Plan, in each
case that have become vested pursuant to Section 2.1(a) (or similar provision in
any other “public company holdings units” grant agreement), prior to any net
Settlement permitted by Section 4.5.

 

(b)                                 “Common Unit Equivalents” means any
combination of: (i) REUs that are or become vested pursuant to Section 2.1 of
this Agreement and Common Units delivered upon Settlement of any such REUs (even
if they are Transfer Restricted Common Units) and (ii) REUs designated as
“public company holdings units” granted to the Grantee under the Plan that are
or become vested pursuant to a provision similar to Section 2.1 of this
Agreement and Common Units delivered upon Settlement of any such REUs (even if a
provision similar to the transfer restrictions on Transfer Restricted Common
Units has not yet been satisfied).

 

(c)                                  The Administrator may, from time to time,
waive the provisions of this Section 3.5, subject to the imposition of any
conditions or further requirements, as determined by the Administrator in his
sole discretion.  Without limiting the foregoing, (i) the Administrator may
impose equivalent transfer restrictions on the Grantee’s other equity, if any,
held in KKR Holdings, L.P., the Partnership or any of their respective
affiliates (or any of their respective equity incentive plans) to the extent
that the provisions of this Section 3.5 are waived, and (ii) the Grantee hereby
consents in advance to the imposition of such equivalent transfer restrictions
for purposes of the governing documents of Grantee’s other equity, if any, held
in KKR Holdings, L.P., the Partnership or any of their respective affiliates (or
any of their respective equity incentive plans) to the extent the Administrator
waives the application of this Section 3.5 to the Common Unit Equivalents.

 

(d)                                 Any purported Transfer of any Common Units
that would result in a violation of this Section 3.5 is null and void. 
Notwithstanding anything to the contrary contained in this Agreement (including,
without limitation, Section 4.7) this Section 3.5 shall survive any termination
of this Agreement.

 

8

--------------------------------------------------------------------------------

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1.                                Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without giving effect to any
otherwise governing principles of conflicts of law that would apply the Laws of
another jurisdiction.

 

Section 4.2.                                Arbitration

 

(a)                                 Any and all disputes which cannot be settled
amicably, including any ancillary claims of any party, arising out of, relating
to or in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York, New York in accordance
with the then-existing Rules of Arbitration of the International Chamber of
Commerce.  If the parties to the dispute fail to agree on the selection of an
arbitrator within 30 days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment.  The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.  Except as required by Law or as may be reasonably
required in connection with ancillary judicial proceedings to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm or challenge an arbitration award, the arbitration
proceedings, including any hearings, shall be confidential, and the parties
shall not disclose any awards, any materials in the proceedings created for the
purpose of the arbitration, or any documents produced by another party in the
proceedings not otherwise in the public domain. Judgment on any award rendered
by an arbitration tribunal may be entered in any court having jurisdiction
thereover.

 

(b)                                 Notwithstanding the provisions of
Section 4.2(a), the Partnership may bring an action or special proceeding in any
court of competent jurisdiction for the purpose of compelling the Grantee to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
clause (b), the Grantee (i) expressly consents to the application of
Section 4.2(c) below to any such action or proceeding, (ii) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Secretary or General Counsel of
the Partnership (or any officer of the Partnership) at the address identified
for the Partnership as set forth in Section 4.6 below as such Grantee’s agent
for service of process in connection with any such action or proceeding and
agrees that service of process upon such agent, who shall promptly advise such
Grantee of any such service of process, shall be deemed in every respect
effective service of process upon the Grantee in any such action or proceeding.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE U.S. FEDERAL AND STATE COURTS LOCATED IN NEW YORK, NEW

 

9

--------------------------------------------------------------------------------


 

YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4.2, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT.  Such ancillary judicial proceedings include any
suit, action or proceeding to compel arbitration, to obtain temporary or
preliminary judicial relief in aid of arbitration, or to confirm or challenge an
arbitration award.  The parties acknowledge that the forums designated by this
clause (c) have a reasonable relation to this Agreement and to the parties’
relationship with one another. The parties hereby waive, to the fullest extent
permitted by applicable Law, any objection which they now or hereafter may have
to personal jurisdiction or to the laying of venue of any such ancillary suit,
action or proceeding referred to in this Section 4.2 brought in any court
referenced therein and such parties agree not to plead or claim the same.

 

Section 4.3.                                Remedies; Recoupment; Right to
Set-Off

 

(a)                                 The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies.  Said
rights and remedies are given in addition to any other rights the parties may
have by Law or under the terms of any other applicable agreement.

 

(b)                                 To the extent required or advisable,
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any rules promulgated thereunder and any other similar Laws, the Administrator
may specify in any other document or a policy to be incorporated into this
Agreement by reference, that the Grantee’s rights, payments, and benefits with
respect to REUs awarded hereunder and/or Common Units delivered to the Grantee
in respect of REUs awarded hereunder shall be subject to reduction,
cancellation, forfeiture or recoupment.

 

(c)                                  The Administrator may set-off any amounts
due under this Agreement or otherwise against any amounts which may be owed to
the Partnership or its Affiliates by the Grantee under this Agreement, any other
relationship or otherwise. The Grantee hereby expressly authorizes the
Partnership and its Affiliates to take any and all actions on the Grantee’s
behalf (including, without limitation, payment, credit and satisfaction of
amounts owed) in connection with the set-off of any amounts owed to the
Partnership or its Affiliates or otherwise.

 

Section 4.4.                                Amendments and Waivers

 

(a)                                 This Agreement (including the Definitions
contained in Appendix A attached hereto, the REU Grant Certificate attached as
Appendix B hereto, the Additional Terms and Conditions attached as Appendix C
hereto, the Confidentiality and Restrictive Covenant Obligations attached as
Appendix D hereto, and any other provisions as may be required to be appended to
this Agreement under applicable local Law) may be amended, supplemented, waived
or modified only in accordance with Section 4(c) of the Plan or Section 13 of
the Plan, as applicable, or as may be required for purposes of compliance or
enforceability with applicable local Law; provided, however, that the REU Grant
Certificate shall

 

10

--------------------------------------------------------------------------------


 

be deemed amended from time to time to reflect any adjustments provided for
under the Plan.

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder (other than a failure or
delay beyond a period of time specified herein) shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

Section 4.5.                                Withholding

 

Regardless of any action the Partnership or the Designated Service Recipient
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Grantee’s responsibility and may exceed the
amount actually withheld by the Partnership or the Designated Service
Recipient.  The Grantee further acknowledges that the Partnership and/or the
Designated Service Recipient (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the REUs, including, but not limited to, the grant, vesting or Settlement of
the REUs, the delivery of Common Units or a Cash Payment upon Settlement of the
REUs, the lapse of any restrictions imposed on the Grantee’s Transfer Restricted
Common Units, the subsequent sale of Common Units acquired under the Plan and
the receipt of any distributions; and (2) do not commit to and are under no
obligation to structure the terms of the REUs or any aspect of the REUs to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if the Grantee has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Grantee acknowledges that
the Partnership and/or the Designated Service Recipient (or the Affiliate
formerly employing, engaging or retaining the Grantee, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Partnership
and/or the Designated Service Recipient to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Partnership and/or the Designated
Service Recipient, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following:

 

(a)                                 withholding from the Cash Payment, the
Grantee’s wages or other cash compensation paid to the Grantee by the
Partnership and/or the Designated Service Recipient; or

 

(b)                                 withholding from proceeds of the sale of
Common Units delivered upon Settlement of the REUs either through a voluntary
sale or through a mandatory sale arranged by the Partnership (on the Grantee’s
behalf pursuant to this authorization); or

 

(c)                                  withholding in Common Units to be delivered
upon Settlement of the REUs.

 

To avoid negative accounting treatment, the Partnership may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in

 

11

--------------------------------------------------------------------------------


 

Common Units, for tax purposes, the Grantee is deemed to have been issued the
full number of Common Units subject to the Settled Common Units, notwithstanding
that a number of the Common Units are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Grantee’s
participation in the Plan.

 

Finally, the Grantee shall pay to the Partnership or the Designated Service
Recipient any amount of Tax-Related Items that the Partnership or the Designated
Service Recipient may be required to withhold or account for as a result of the
Grantee’s participation in the Plan that cannot be satisfied by the means
previously described.  The Partnership may refuse to issue or deliver the Common
Units, the Cash Payment or the proceeds of the sale of Common Units, if the
Grantee fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items.

 

Section 4.6.                                Notices

 

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by courier service, by fax or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified for purposes of notice given in accordance with this
Section 4.6):

 

(a)                                 If to the Partnership, to:

 

KKR & Co. L.P.
9 West 57th Street, Suite 4200
New York, New York 10019

U.S.A.

Attention: Chief Financial Officer

 

(b)                                 If to the Grantee, to the most recent
address for the Grantee in the books and records of the Partnership or the
Designated Service Recipient.

 

Section 4.7.                                Entire Agreement; Termination of
Agreement; Survival

 

(a)                                 This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings, whether oral or written,
pertaining thereto. The Grantee acknowledges that the grant of REUs provided for
under this Agreement is in full satisfaction of any and all grants of equity or
equity-based awards that representatives of the Partnership or its Affiliates,
on or prior to the date hereof, may have informed the Grantee that such Grantee
is entitled to receive.

 

(b)                                 This Agreement shall terminate when the
Grantee and all Other Holders cease to hold any of the REUs or Transfer
Restricted Common Units that have been granted or delivered, as applicable,
hereunder. Notwithstanding anything to the contrary herein, this Article IV
shall survive any termination of this Agreement.

 

Section 4.8.                                Severability

 

If any term or other provision of this Agreement is held to be invalid, illegal
or incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this

 

12

--------------------------------------------------------------------------------


 

Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party.  Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

 

Section 4.9.                                Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of all of the
parties and, to the extent permitted by this Agreement, their successors,
executors, administrators, heirs, legal representatives and assigns.

 

Section 4.10.                         Appendices

 

Appendices A, B, C and D constitute part of this Agreement.  Notwithstanding the
provisions of this Article IV, the provisions of Sections 7 through 16
(inclusive) of Appendix D shall govern solely with respect to, and shall be
applicable only to the interpretation, administration and enforcement of, the
provisions of Appendix D, but not to any other provisions of this Agreement or
any other of its Appendices, including but not limited to Sections 3.2 and
3.3(c) of this Agreement.  For the further avoidance of doubt, and without
limiting the foregoing sentence, Sections 3.2 and 3.3(c) of this Agreement shall
only be governed by, and shall only be subject to administration and enforcement
under, the provisions of this Article IV, and shall not be governed by or
subject to interpretation, administration or enforcement under any of Sections 7
through 16 (inclusive) of Appendix D.

 

Section 4.11.                         Further Assurances

 

The Grantee shall perform all other acts and execute and deliver all other
documents as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

Section 4.12.                         Interpretation; Defined Terms;
Section 409A; Employment with Designated Service Recipient; Headings

 

(a)                                 Throughout this Agreement, nouns, pronouns
and verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable.  Unless otherwise specified, all references
herein to “Articles,” “Sections” and clauses shall refer to corresponding
provisions of this Agreement.  The word “including” is not meant to be
exclusive, but rather shall mean “including without limitation” wherever used in
this Agreement.   Reference to “hereto”, “herein” and similar words is to this
entire Agreement (including any Appendices) and not a particular sentence or
section of this Agreement. All references to “date” and “time” shall mean the
applicable date (other than a Saturday or Sunday or any day on which the Federal
Reserve Bank of New York is closed or any day on which banks in the city of New
York, New York are required to close, in which case such date refers to the next
occurring date that is not described in this parenthetical) or time in New York,
New York.

 

(b)                                 This Section 4.12(b) applies to Grantees who
are U.S. tax residents (such as, a U.S. citizen, greencard holder or a U.S. tax
resident under the substantial presence test) to the extent applicable.  All
references to any “separation from

 

13

--------------------------------------------------------------------------------


 

service” or termination of the Employment of, or the services to be provided by,
the Grantee, shall be deemed to refer to a “separation from service” within the
meaning of Section 409A, if applicable.  Notwithstanding anything herein to the
contrary, (i) if at the time of the Grantee’s termination of Employment the
Grantee is a “specified employee” as defined in Section 409A of the Code and the
deferral of the commencement of any payments or delivery of Common Units
otherwise payable or provided hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Partnership will defer the commencement of the
payment of any such payments or delivery hereunder (without any reduction in
such payments or delivery of Common Units ultimately paid or provided to the
Grantee) until the date that is six months following the Grantee’s termination
of Employment (or the earliest date as is permitted under Section 409A) and
(ii) if any other payments or other deliveries due to the Grantee hereunder
could cause the application of an accelerated or additional tax under
Section 409A, such payments or other deliveries shall be deferred if deferral
will make such payment or other delivery compliant under Section 409A, or
otherwise such payment or other delivery shall be restructured, to the extent
possible, in a manner, determined by the Administrator, that does not cause such
an accelerated or additional tax.  The Partnership shall use commercially
reasonable efforts to implement the provisions of this Section 4.12(b) in good
faith; provided that none of the Partnership, the General Partner, the
Administrator nor any of the Partnership’s, KKR Group’s employees, directors or
representatives shall have any liability to the Grantee with respect to this
Section 4.12(b).

 

(c)                                  For the avoidance of doubt, any references
to the Employment of the Grantee in this Agreement refer solely to the
Employment of the Grantee by the Designated Service Recipient or any other
member of the KKR Group.  The grant of REUs under this Agreement in no way
implies any Employment relationship with the General Partner, the Partnership or
with any other member of the KKR Group, other than the Designated Service
Recipient with which a formal Employment relationship is currently in effect
with the Grantee, or any other member of the KKR Group with which a formal
Employment relationship is currently in effect with the Grantee. If the Grantee
changes Employment from the Designated Service Recipient as of the Grant Date to
another member of the KKR Group, references to Designated Service Recipient
hereunder shall refer to such other member of the KKR Group with which the
Grantee has Employment.

 

(d)                                 The headings and subheadings in this
Agreement are included for convenience and identification only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.

 

Section 4.13.                         Counterparts

 

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.  Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts for purposes of this Agreement.

 

14

--------------------------------------------------------------------------------


 

[Rest of page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership has executed this Agreement as of the date
specified under the signature of the Grantee.

 

KKR & CO. L.P.

 

 

 

By:

KKR MANAGEMENT LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/William J. Janetschek

 

 

William J. Janetschek

 

 

Chief Financial Officer

 

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Grantee has caused this counterpart
signature page to this Agreement to be duly executed as of the date specified
under the signature of the Grantee.

 

“GRANTEE”

 

 

 

Electronic Signature

 

 

 

Name:

Participant Name

 

 

 

 

Dated:

Grant Date

 

 

17

--------------------------------------------------------------------------------

 

APPENDIX A
DEFINITIONS

 

In addition to the defined terms set forth in the preamble and recitals of the
Agreement, as well as the defined terms set forth in the Plan, the following
terms shall have the following meanings for purposes of the Agreement:

 

“Cause” means, with respect to the Grantee, the occurrence or existence of any
of the following as determined fairly on an informed basis and in good faith by
the Administrator: (i) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct by the Grantee against any member of the KKR
Group (including the Partnership), KKR Holdings L.P., KKR Associates Holdings
L.P., a Fund, or a Portfolio Company, (ii) a Regulatory Violation that has a
material adverse effect on (x) the business of any member of the KKR Group or
(y) the ability of the Grantee to function as an employee, associate or in any
similar capacity (including consultant) with respect to the KKR Group, taking
into account the services required of the Grantee and the nature of the business
of the KKR Group, or (iii) a material breach by the Grantee of a material
provision of any Written Policies or the deliberate failure by the Grantee to
perform the Grantee’s duties to the KKR Group, provided that in the case of this
clause (iii), the Grantee has been given written notice of such breach or
failure within 45 days of the KKR Group becoming aware of such breach or failure
and, where such breach or failure is curable, the Grantee has failed to cure
such breach or failure within (A) 15 days of receiving notice thereof or
(B) such longer period of time, not to exceed 30 days, as may be reasonably
necessary to cure such breach or failure provided that the Grantee is then
working diligently to cure such breach or failure. If such breach or failure is
not capable of being cured, the notice given to the Grantee may contain a date
of termination that is earlier than 15 days after the date of such notice.

 

“Disability” means, as to any Person, such Person’s inability to perform in all
material respects such Person’s duties and responsibilities to the KKR Group by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued (i) for a period of six
consecutive months or (ii) such shorter period as the Administrator may
reasonably determine in good faith.

 

“Employment” means the Grantee’s employment or engagement with (x) the
Designated Service Recipient or any other member of the KKR Group or (y) any
consultant or service provider that provides services to any member of the KKR
Group; provided that in the case of clause (y), service provided as a consultant
or service provider must be approved by the Administrator in order to qualify as
“Employment” hereunder.

 

“Family Related Holder” means, in respect of the Grantee, any of the following:
(i) such Grantee’s spouse, parents, parents-in-law, children, siblings and
siblings-in-law, descendants of siblings, and grandchildren, (ii) any trust or
other personal or estate planning vehicle established by such Grantee, (iii) any
charitable organization established by such Grantee and (iv) any
successor-in-interest to such Grantee, including but not limited to a
conservator, executor or other personal representative.

 

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national, supranational, state, federal, provincial, local or municipal
government or any administrative or regulatory body with authority therefrom
with jurisdiction over the Partnership or any Participant, as the case may be.

 

“Other Holder” means any Person that holds an REU, other than the Grantee.

 

A-1

--------------------------------------------------------------------------------


 

“Portfolio Company” means a company over which a Fund exercises a significant
degree of control as an investor.

 

“Regulatory Violation” means, with respect to the Grantee (i) a conviction of
the Grantee based on a trial or by an accepted plea of guilt or nolo contendere
of any felony or misdemeanor crime involving moral turpitude, false statements,
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery, (ii) a final determination by any court of competent jurisdiction or
governmental regulatory body (or an admission by the Grantee in any settlement
agreement) that the Grantee has violated any U.S. federal or state or comparable
non-U.S. securities laws, rules or regulations or (iii) a final determination by
self-regulatory organization having authority with respect to U.S. federal or
state or comparable non-U.S. securities laws, rules or regulations (or an
admission by the Grantee in any settlement agreement) that the Grantee has
violated the written rules of such self-regulatory organization that are
applicable to any member of the KKR Group.

 

“Retirement” means the resignation by the Grantee of the Grantee’s Employment
with the KKR Group (other than for Cause) on or after the date that the
Grantee’s age, plus the Grantee’s years of Employment with the KKR Group equals
at least 80; provided that such date shall be no earlier than December 31, 2012.

 

“Retirement REUs” means, with respect to any Grantee whose Employment terminates
due to Retirement, any REUs with a Service Vesting Date that would, if the
Grantee’s Employment were not so terminated, occur within two years after the
date of such termination due to Retirement.

 

“REU Grant Certificate” means the REU Grant Certificate delivered to the Grantee
and attached to this Agreement, as the same may be modified pursuant to
Section 4.4(a) of the Agreement.

 

“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
the same may be amended from time to time, and the applicable regulations,
including temporary regulations, promulgated under such Section, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Service Vesting Date” means, with respect to any REU, the date set forth in the
REU Grant Certificate as the “Service Vesting Date.”

 

“Settle”, “Settled” or “Settlement” means the discharge of the Partnership’s
obligations in respect of an REU through the delivery to the Grantee of
(i) Common Units or (ii) a Cash Payment, in each case in accordance with
Article II.

 

“Transfer” or “Transferred” means with respect to any REU or Common Unit, any
(i) sale, assignment, transfer or other disposition thereof or any interests
therein or rights attached thereto, whether voluntarily or by operation of Law,
or (ii) creation or placement of any mortgage, claim, lien, encumbrance,
conditional sales or other title retention agreement, right of first refusal,
preemptive right, pledge, option, charge, security interest or other similar
interest, easement, judgment or imperfection of title of any nature whatsoever.

 

“Written Policies” means with respect to any Grantee having Employment with a
member of the KKR Group, the written policies of the KKR Group included in its
employee manual, code of ethics and confidential information and information
barrier policies and procedures and other documents relating to the Grantee’s
Employment, association or other similar affiliation with the KKR Group.

 

A-2

--------------------------------------------------------------------------------


 

APPENDIX B

 

REU GRANT CERTIFICATE

 

Grantee Name:  Participant Name

 

Grant Date: Grant Date

 

Number of REUs: Number of Awards Granted

 

Service Vesting Date: The following sets forth each applicable Service Vesting
Date upon which the REUs granted hereunder shall become vested, subject to the
Grantee’s continued Employment through each such date:

 

Percentage of REUs that Become
Vested on Applicable Service
Vesting Date

 

Applicable Service Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting and Settlement of the REUs is subject to all terms and conditions
contained in the Agreement to which this REU Grant Certificate is attached.
Notwithstanding the foregoing:

 

The post-settlement transfer restrictions contained in Section 3.3 of the
Agreement o shall / o shall not be applicable to the REUs (and any resulting
Common Units) granted under this REU Grant Certificate.

 

The minimum retained ownership requirements contained in Section 3.5 of the
Agreement o shall / o shall not be applicable to the REUs (and any resulting
Common Units) granted under this REU Grant Certificate.

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C

 

ADDITIONAL TERMS AND CONDITIONS

 

The terms and conditions in this Appendix C supplement the provisions of the
Agreement, unless otherwise indicated herein. Capitalized terms contained in
this Appendix C and not defined herein shall have the same meaning as such terms
are defined in the Agreement into which this Appendix C is incorporated by
reference therein and to which this Appendix C is attached, or the Plan, as
applicable.

 

1.                                      Data Privacy

 

The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement and any other Award materials by and among, as
applicable, the Designated Service Recipient, the Partnership and its Affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan.

 

The Grantee understands that the Partnership and the Designated Service
Recipient may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Units or directorships held in the
Partnership, details of all REUs or any other entitlement to Common Units
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

 

The Grantee understands that Data will be transferred to any third parties
assisting the Partnership with the implementation, administration and management
of the Plan.  The Grantee understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Grantee’s country.  The Grantee understands that he or she may request
a list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative.  The Grantee
authorizes the Partnership, its subsidiaries, the Designed Service Recipient and
any other possible recipients which may assist the Partnership (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan.  The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan.  The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.  Further, the Grantee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Grantee does not consent, or if the Grantee later seeks to revoke his or her
consent, the Grantee’s employment status or service and career with the
Designated Service Recipient will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Grantee’s consent is that the
Partnership would not be able to grant him or her REUs or other awards or
administer or maintain such awards.  Therefore, the Grantee

 

C-1

--------------------------------------------------------------------------------


 

understands that refusing or withdrawing his or her consent may affect the
Grantee’s ability to participate in the Plan.  For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

 

2.                                      Nature of Grant

 

In accepting the Award, the Grantee acknowledges, understands and agrees that:

 

(a)                                
                                                the Plan is established
voluntarily by the Partnership, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Partnership at any time;

 

(b)                                
                                                the grant of the REUs is
voluntary and occasional and does not create any contractual or other right to
receive future grants, or benefits in lieu of REUs, even if REUs have been
granted in the past;

 

(c)                                 
                                                all decisions with respect to
future grants of REUs, if any, will be at the sole discretion of the
Partnership;

 

(d)                                
                                                the Grantee’s participation in
the Plan shall not create a right to further Employment with the Designated
Service Recipient and shall not interfere with the ability of the Designated
Service Recipient to terminate the Grantee’s Employment or service relationship
(if any) at any time;

 

(e)                                 
                                                the Grantee is voluntarily
participating in the Plan;

 

(f)                                  
                                                the REUs and the Common Units
subject to the REUs are extraordinary items, which are outside the scope of the
Grantee’s Employment or service contract, if any;

 

(g)                                 
                                                the REUs and the Common Units
subject to the REUs are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(h)                                
                                                the grant of REUs and the
Grantee’s participation in the Plan will not be interpreted to form an
Employment or service contract or relationship with the Partnership, the
Designated Service Recipient or any Affiliate;

 

(i)                                    
                                                the future value of the
underlying Common Units is unknown, indeterminable and cannot be predicted with
certainty;

 

(j)                                   
                                                no claim or entitlement to
compensation or damages shall arise from forfeiture of the REUs resulting from
termination of the Grantee’s Employment (for any reason whatsoever and whether
or not in breach of local labor laws and whether or not later found to be
invalid), and in consideration of the grant of REUs to which the Grantee is
otherwise not entitled, the Grantee irrevocably agrees never to institute any
claim against the Partnership, the Designated Service Recipient or any
Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Partnership, the Designated Service Recipient and any Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue

 

C-2

--------------------------------------------------------------------------------


 

such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims;

 

(k)                                
                                                subject to Section 9 of the
Plan, the REUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability; and

 

(l)                                    
                                                the following provisions apply
only if the Grantee is providing services outside the United States:

 

(i)                                     the REUs and the Common Units subject to
the REUs are not part of normal or expected compensation or salary for any
purposes;

 

(ii)                                  the REUs and the Common Units subject to
the REUs are not intended to replace any pension rights or compensation; and

 

(iii)                               neither the Designated Service Recipient,
the Partnership nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between the Grantee’s local currency and the United States Dollar
that may affect the value of the REUs or of any amounts due to the Grantee
pursuant to the vesting of the REUs or the subsequent sale of any Common Units
acquired upon vesting.

 

3.                                      No Advice Regarding Award

 

The Partnership is not providing any tax, legal or financial advice, nor is the
Partnership making any recommendations regarding the Grantee’s participation in
the Plan, or the Grantee’s acquisition or sale of the underlying Common Units. 
The Grantee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

4.                                      Language

 

If the Grantee has received the Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

5.                                      Electronic Delivery and Acceptance

 

The Partnership may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means.  The
Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Partnership or a third party designated by the
Partnership.

 

6.                                      Restrictions on Trading in Securities

 

In addition to any policies and procedures which govern Grantee’s ability to
trade in Common Units as well as other securities of the Partnership set forth
in the Partnership’s trading window policy, Grantee may be subject to additional
securities trading and market abuse laws in his or her country of residence. 
These laws may affect Grantee’s ability to acquire or dispose of Common Units or
rights to Common Units (e.g., REUs) under the Plan, particularly during such
times as the Grantee is considered to have access to material nonpublic
information concerning the Partnership (as defined by the Laws of the Grantee’s
country).  Any restrictions under these Laws or regulations are separate from
and in addition to any policies and procedures set forth by the Partnership. 
The Grantee is responsible for ensuring compliance with any applicable
restrictions and should consult his or her personal legal advisor on this
matter.

 

C-3

--------------------------------------------------------------------------------


 

7.                                      Foreign Asset / Account Reporting

 

Depending upon the country to which Laws the Grantee is subject, the Grantee may
have certain foreign asset and/or account reporting requirements that may affect
the Grantee’s ability to acquire or hold Common Units under the Plan or cash
received from participating in the Plan (including from any sale proceeds
arising from the sale of Common Units) in the Grantee’s Fidelity brokerage
account or a bank or other brokerage account outside the Grantee’s country of
residence. The Grantee’s country may require that he or she report such
accounts, assets or transactions to the applicable authorities in the Grantee’s
country.  The Grantee is responsible for knowledge of and compliance with any
such regulations and is advised to speak with his or her own personal tax, legal
and financial advisors regarding same.

 

C-4

--------------------------------------------------------------------------------


 

APPENDIX D

 

Confidentiality and Restrictive Covenant Obligations

 

A.                                        In connection with the Grantee’s
employment, engagement, association or other similar affiliation with the
Partnership or other entity of the KKR Group (“KKR” or the “Company” and such
Grantee, a “KKR Employee”), the Grantee is being issued one or more REUs
pursuant to the Agreement to which this Appendix D is attached;

 

B.                                        The Grantee acknowledges and agrees
that the Grantee will receive financial benefits from KKR’s business through
their participation in the value of the REUs;

 

C.                                        The Grantee further acknowledges and
agrees that (i) during the course of the Grantee’s employment, engagement,
association or other similar affiliation with KKR, the Grantee will receive and
have access to confidential information of KKR and the Portfolio Companies
(collectively, the “KKR Related Entities”) and have influence over and the
opportunity to develop relationships with Clients, Prospective Clients,
Portfolio Companies and partners, members, employees and associates of the
Company (as defined below); and (ii) such confidential information and
relationships are extremely valuable assets in which KKR has invested, and will
continue to invest, substantial time, effort and expense in developing and
protecting; and

 

D.                                        The Grantee acknowledges and agrees
that (i) the REUs will materially benefit the Grantee; (ii) it is essential to
protect the business interests and goodwill of the Company and that the Company
be protected by the restrictive covenants and confidentiality undertaking set
forth herein; (iii) it is a condition precedent to the Grantee receiving REUs
that the Grantee agree to be bound by the restrictive covenants and
confidentiality undertaking contained herein; and (iv) KKR would suffer
significant and irreparable harm from a violation by the Grantee of the
confidentiality undertaking set forth herein as well as the restrictive
covenants set forth herein for a period of time after the termination of the
Grantee’s employment, engagement, association or other similar affiliation with
KKR.

 

E.                                           Capitalized terms contained in this
Appendix D and not defined herein shall have the same meaning as such terms are
defined in the Agreement into which this Appendix D is incorporated by reference
therein and to which this Appendix D is attached, or the Plan, as applicable.

 

F.                                          This Appendix D is made in part for
the benefit of the Designated Service Recipient and the parties intend,
acknowledge, and agree that the Designated Service Recipient is a third party
beneficiary of this Appendix D and is authorized to waive compliance with any
provision hereof by delivering a written statement clearly expressing the intent
to waive such compliance to the Grantee and a duly authorized representative of
KKR.

 

NOW, THEREFORE, to provide the Company with reasonable protection of its and
goodwill and in consideration for (i) the REUs and any other consideration that
the Grantee will receive in connection with and as a result of the Grantee’s
employment, engagement, association or other similar affiliation with KKR;
(ii) the material financial and other benefits that the Grantee will derive from
such REUs and other consideration (if any); and (iii) other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Grantee hereby agrees to the following restrictions:

 

D-1

--------------------------------------------------------------------------------


 

1.                               Outside Business Activities.

 

The Grantee acknowledges that, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with KKR, the Grantee will
be subject to the Written Policies. The Written Policies include restrictions
that limit the ability of the Grantee to engage in outside business activities
without the prior approval of the Company. If the Grantee has an employment,
engagement or other similar contract with KKR, the Grantee may be subject to
similar restrictions under that agreement. The Grantee hereby agrees that,
during the Grantee’s employment, engagement, association or other similar
affiliation with KKR, the Grantee will comply with all such restrictions that
are from time to time in effect which are applicable to the Grantee.

 

2.                                Confidentiality Undertaking.

 

The Grantee acknowledges that, during the course of the Grantee’s employment,
engagement, association or other similar affiliation with KKR, the Grantee will
receive and have access to Confidential Information of the Company and the
Portfolio Companies.  Recognizing that any disclosure of such information could
have serious consequences to one or more of the Company and the Portfolio
Companies, the Grantee hereby agrees to comply with the confidentiality
undertaking set forth in Schedule I hereto. Such restrictions are incorporated
by reference into, and form a material part of, this Appendix D.

 

3.                                Non-Compete.

 

The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with KKR, and in addition during the Post-Termination
Restricted Period, the Grantee will not set up, be employed or engaged by, hold
an office in or provide consulting, advisory or other similar services to or for
the benefit of, a Competing Business where the activities or services of the
Grantee in relation to the Competing Business are substantially the same as the
activities that the Grantee engaged in, or the services that the Grantee
provided, in connection with the Grantee’s employment, engagement, association
or other similar affiliation with KKR.

 

For the purposes of this Appendix D, a “Competing Business” means a business
that competes (i) in a Covered Country with any business conducted by the
Company on the date on which the Grantee’s employment, engagement, association
or other similar affiliation with KKR is terminated (the “Termination Date”) and
in which the Grantee had material involvement during the 12 months preceding the
Termination Date or (ii) in any country with any business that the Company was,
on the Termination Date, formally considering conducting and where the Grantee
had material involvement in the preparation, planning or formal consideration of
such business. A “Covered Country” means the United States, United Kingdom, the
Republic of Ireland, France, Hong Kong, China, Japan, the Republic of Korea,
Australia, India, United Arab Emirates, Saudi Arabia, Brazil, Canada, Singapore,
Spain or any other country where the Company conducted business on the
Termination Date; provided that if the Grantee is located in Japan, the
definition of Covered Country shall exclude the phrase “any other country where
the Company conducted business on the Termination Date” to the extent
unenforceable under applicable law.

 

Notwithstanding the foregoing, nothing in this Appendix D shall be deemed to
prohibit the Grantee from (i) associating with any business whose activities
consist principally of making passive investments for the account and benefit of
the Grantee and/or members of the

 

D-2

--------------------------------------------------------------------------------


 

Grantee’s immediate family where such business does not, within the knowledge of
the Grantee, compete with a business of KKR for specific privately negotiated
investment opportunities; (ii) associating, during the Post-Termination
Restricted Period, with any business that does not have a Competing Amount of
Capital; (iii) making and holding passive investments in publicly traded
securities of a Competing Business where such passive investment does not exceed
5% of the amount of such securities that are outstanding at the time of
investment; or (iv) making and holding passive investments in limited partner or
similar interests in any investment fund or vehicle with respect to which the
Grantee does not exercise control, discretion or influence over investment
decisions. For the purposes of this paragraph, a “Competing Amount of Capital”
means (x) US$1 billion of capital that is invested or targeted for investment
substantially in private equity investments in Pan-North America, Pan-Europe or
the United States or as part of a global private equity investment program or
(y) US$500 million of capital that is invested or targeted for investment
substantially in other types of investments, including private equity
investments, that do not fall within clause (x) above.

 

4.                                Non-Solicitation of Clients and Prospective
Clients; Non-Interference.

 

The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with KKR, and in addition during the Post-Termination
Restricted Period, the Grantee will not (i) solicit, or assist any other person
in soliciting, the business of any Client or Prospective Client for, or on
behalf of, a Competing Business; (ii) provide, or assist any other person in
providing, for any Client or Prospective Client any services that are
substantially similar to those that the Company provided or proposed to be
provided to such Client or Prospective Client; or (iii) impede or otherwise
interfere with or damage, or attempt to impede or otherwise interfere with or
damage, any business relationship and/or agreement between the Company and any
Client or Prospective Client. As used in this Section 4, “solicit” means to have
any direct or indirect communication inviting, advising, encouraging or
requesting any person to take or refrain from taking any action with respect to
the giving by such person of business to a Competing Business, regardless of who
initiated such communication.

 

For purposes of this Appendix D, “Client” means any person (a) for whom the
Company provided services, including any investor in an investment fund, account
or vehicle that is managed, advised or sponsored by KKR (a “KKR Fund”), or that
was a Portfolio Company of a KKR Fund and (b) with whom the Grantee or
individuals reporting to the Grantee had material contact or dealings on behalf
of the Company during the 12 months prior to the Termination Date; and
“Prospective Client” means any person with whom (I) the Company has had material
negotiations or discussions concerning becoming a Client and (II) the Grantee or
individuals reporting to the Grantee had material contact or dealings on behalf
of the Company during the 12 months prior to the Termination Date.

 

5.                                Non-Solicitation of Personnel.

 

The Grantee hereby agrees that, while employed, engaged, associated or otherwise
similarly affiliated with KKR, and in addition during the Post-Termination
Restricted Period, the Grantee will not solicit, employ, engage or retain, or
assist any other person in soliciting, employing, engaging or retaining, any Key
Person. As used in this Section 5, “solicit” means to have any direct or
indirect communication inviting, advising, encouraging or requesting any Key
Person to terminate his or her employment, engagement, association or other
affiliation with KKR or KKR Capstone or recommending or suggesting that a third
party take any of the foregoing actions, including by way of identifying such
Key Person to the third party, in each case regardless of who initiated such
communication.

 

D-3

--------------------------------------------------------------------------------

 

For purposes of this Appendix D, a “Key Person” means a person (a) with whom the
Grantee had material contact or dealings during the course of the Grantee’s
employment, engagement, association or other similar affiliation with KKR and
(b) who on the Termination Date was either (i) employed or engaged by the
Company as an executive-level employee or officer or otherwise associated or
similarly affiliated with the Company in any position, including as a member or
partner, having functions and duties substantially similar to those of an
executive-level employee or officer; (ii) a senior advisor to KKR;
(iii) employed or engaged by KKR Capstone as an executive level employee or
officer or otherwise associated or similarly affiliated with KKR Capstone in any
position, including as a member or partner, having functions and duties
substantially similar to those of an executive level employee or officer; or
(iv) a person who provides services exclusively to the Company or any Portfolio
Company and has functions and duties that are substantially similar to those of
a person listed in sub-clauses (i), (ii) or (iii) above; and “KKR Capstone”
means (I) Capstone Consulting LLC, Capstone Europe Limited, KKR Capstone Asia
Limited and any other “Capstone” branded entity that provides similar consulting
services to the KKR Group and Portfolio Companies and (II) the direct and
indirect parents and subsidiaries of the foregoing.

 

6.                                Post-Termination Restricted Period.

 

The “Post-Termination Restricted Period” for the Grantee shall commence on the
Termination Date and shall expire upon the eighteen-month anniversary of the
Termination Date. Notwithstanding the foregoing, if the Grantee’s employment,
engagement, association or other similar affiliation with KKR is terminated
involuntarily and without Cause, the Post-Termination Restricted Period will
expire on the nine-month anniversary of the Termination Date.  To the extent
that the Grantee continues to be employed or engaged by, or otherwise associated
or similarly affiliated with, KKR, during any “garden leave” or “notice” period
in which the Grantee is required to not perform any services for or enter the
premises of the Company, and to otherwise comply with all terms and conditions
imposed on the Grantee during such “garden leave” or “notice” period, the
applicable Post-Termination Restricted Period shall be reduced by the amount of
any such “garden leave” or “notice” period in which the Grantee complies with
such terms.

 

7.                                Non-Disparagement.

 

The Grantee hereby agrees that the Grantee will not at any time make any
disparaging, defamatory, or derogatory written or oral statements or other
communications about or in reference to the Designated Service Recipient, the
Partnership, KKR Holdings L.P., KKR Associates Holdings L.P., or any other
member of the KKR Group or KKR Capstone, as applicable (including their
respective businesses or reputations) or any of their Clients, Prospective
Clients, Portfolio Companies, or Key Persons; provided that this provision shall
not prevent the Grantee from (i) making truthful reports to or testifying
truthfully before any court, agency, or regulatory body or pursuant to any legal
or regulatory process or proceeding or (ii) engaging in activity protected by
applicable law, rule or regulations, including the U.S. National Labor Relations
Act.

 

8.                                Representations; Warranties; Other Agreements.

 

The Grantee acknowledges and agrees that the Grantee will derive material
financial and other benefits from the Grantee’s employment, engagement,
association or other similar affiliation with KKR, and that the restrictions
contained herein are reasonable in all circumstances and necessary to protect
the legitimate business interests of the Company, to

 

D-4

--------------------------------------------------------------------------------


 

have and enjoy the full benefit of its business interests and goodwill. The
Grantee further agrees and acknowledges that such restrictions will not
unnecessarily or unreasonably restrict or otherwise limit the professional
opportunities of the Grantee should his or her employment, engagement,
association or other similar affiliation with KKR terminate, that the Grantee is
fully aware of the Grantee’s obligations under this Appendix D and that the
livelihood of the Grantee is not impaired by the Grantee’s entry into the
covenants contained herein. The Partnership and the Designated Service Recipient
shall have the right, exercisable in its sole discretion, to directly or
indirectly make a payment to the Grantee or grant other consideration if, and to
the extent, necessary to enforce the restrictions contained herein in accordance
with any applicable law.

 

9.                                Certain Relationships.

 

The Grantee acknowledges and agrees that the Grantee’s compliance with this
Appendix D is a material part of the Grantee’s arrangements with the Company, if
applicable. Notwithstanding anything to the contrary herein, this Appendix D
does not constitute an employment, engagement or other similar agreement between
the Grantee and the Company, or any other KKR Related Entity (including but not
limited to KKR & Co. L.P.), and shall not interfere with or otherwise affect any
rights any such person or entity may have to terminate the Grantee’s employment,
engagement, association or other similar affiliation at any time upon such
notice as may be required by law or the terms of any agreement or arrangement
with the Grantee.

 

10.                         Injunctive Relief; Third Party Beneficiaries.

 

The Grantee acknowledges and agrees that the remedies of the Partnership and the
Designated Service Recipient at law for any breach of this Appendix D would be
inadequate and that for any breach of this Appendix D, the Partnership and the
Designated Service Recipient may terminate your employment, engagement,
association or other similar affiliation with the Company and shall, in addition
to any other remedies that may be available to it at law or in equity, or as
provided for in this Appendix D, be entitled to an injunction, restraining order
or other equitable relief, without the necessity of posting a bond, restraining
the Grantee from committing or continuing to commit any violation of this
Appendix D. The Grantee further acknowledges and agrees that the Partnership and
the Designated Service Recipient shall not be required to prove, or offer proof,
that monetary damages for a breach of this Appendix D would be difficult to
calculate and that any remedies at law would be inadequate for any breach of
this Appendix D. The parties intend, acknowledge, and agree that each member of
the KKR Group is a third party beneficiary of this Agreement and is authorized
to enforce any provision hereof by delivering a written statement expressing the
intent to enforce the provisions hereof to the Grantee or the Designated Service
Recipient.

 

11.                         Amendment; Waiver.

 

This Appendix D may not be amended, restated, supplemented or otherwise modified
other than by an agreement in writing signed by the parties hereto; provided,
however, that KKR & Co. L.P. or the Designated Service Recipient may reduce the
scope of, or waive compliance with any part of, any obligation of the Grantee
arising under this Appendix D, at any time without any action, consent or
agreement of any other party. No failure to exercise and no delay in exercising,
on the part of any party, of any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other

 

D-5

--------------------------------------------------------------------------------


 

right, remedy, power or privilege. The waiver of any particular right, remedy,
power or privilege shall not affect or impair the rights, remedies, powers or
privileges of any person with respect to any subsequent default of the same or
of a different kind by any party hereunder. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. No waiver of any provision
hereto shall be effective unless it is in writing and signed by the person
asserted to have granted such waiver.

 

12.                         Assignment.

 

This Appendix D may not be assigned by any party hereto without the prior
written consent of the other party hereto, except that the consent of the
Grantee shall be deemed to have been given to the Partnership and the Designated
Service Recipient (and the Grantee acknowledges that the Partnership and the
Designated Service Recipient shall therefore have the right without further
consent) to assign its rights hereunder, in whole or in part, to (i) any member
of KKR that becomes a Designated Service Recipient or (ii) any person who is a
successor of the Partnership or the Designated Service Recipient by merger,
consolidation or purchase of all or substantially all of its assets, in which
case such assignee shall be substituted for the Partnership and the Designated
Service Recipient hereunder with respect to the provisions so assigned and be
bound under this Appendix D and by the terms of the assignment in the same
manner as the Partnership and the Designated Service Recipient was bound
hereunder. Any purported assignment of this Appendix D in violation of this
section shall be null and void.

 

13.                         Governing Law.

 

This Appendix D shall be governed by and construed in accordance with the laws
of the State of New York.

 

14.                         Resolution of Disputes.

 

(a)                                     Subject to paragraphs (b) and (c) below,
any and all disputes which cannot be settled amicably, including any ancillary
claims of any party, arising out of, relating to or in connection with the
validity, negotiation, execution, interpretation, performance, non performance
or termination of this Appendix D (including the validity, scope and
enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York, New
York in accordance with the then existing Rules of Arbitration of the
International Chamber of Commerce (the “ICC”). If the parties to the Dispute
fail to agree on the selection of an arbitrator within 30 days of the receipt of
the request for arbitration, the ICC shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Appendix D shall continue if reasonably possible during
any arbitration proceedings.

 

(b)                                     Prior to filing a Request for
Arbitration or an Answer under the Rules of Arbitration of the ICC, as the case
may be, the Partnership or the Designated Service Recipient may, in its sole
discretion, require all Disputes or any specific Dispute to be heard by a court
of law in accordance with paragraph (e) below and, for the purposes of this
paragraph (b), each party expressly consents to the application of paragraphs
(e) and (f) below to any such suit, action or proceeding. If an arbitration
proceeding has already been commenced in connection with a

 

D-6

--------------------------------------------------------------------------------


 

Dispute at the time that the Partnership or the Designated Service Recipient
commences such proceedings in accordance with this paragraph (b), such Dispute
shall be withdrawn from arbitration.

 

(c)                                      Subject to paragraph (b) above, either
party may bring an action or special proceeding in any court of law (or, if
applicable, equity) for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder or enforcing
an arbitration award and, for the purposes of this paragraph (c), each party
expressly consents to the application of paragraphs (e) and (f) below to any
such suit, action or proceeding.

 

(d)                                     Except as required by law or as may be
reasonably required in connection with judicial proceedings to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration or to confirm or challenge an arbitration award, the arbitration
proceedings, including any hearings, shall be confidential, and the parties
shall not disclose any awards, any materials in the proceedings created for the
purpose of the arbitration or any documents produced by another party in the
proceedings not otherwise in the public domain. Judgment on any award rendered
by an arbitration tribunal may be entered in any court having jurisdiction
thereover.

 

(e)                                      EACH PARTY HEREBY IRREVOCABLY SUBMITS
AND AGREES TO THE EXCLUSIVE JURISDICTION OF THE COURTS, AND VENUE, LOCATED IN
NEW YORK, NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPHS (B) OR (C) ABOVE. The parties
acknowledge that the forum designated by this paragraph (e) has a reasonable
relation to this Appendix D, and to the parties’ relationship with one another.
The parties hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter may have to personal jurisdiction or to
the laying of venue of any suit, action or proceeding brought in any court
referred to in the preceding sentence or pursuant to paragraphs (b) or (c) above
and such parties agree not to plead or claim the same.

 

(f)                                       The parties agree that if a suit,
action or proceeding is brought under paragraphs (b) or (c) proof shall not be
required that monetary damages for breach of the provisions of this Appendix D
would be difficult to calculate and that remedies at law would be inadequate,
and they irrevocably appoint the Secretary or General Counsel of the Partnership
or the Designated Service Recipient or an officer of the Partnership or the
Designated Service Recipient (at the then-current principal business address of
the Partnership or the Designated Service Recipient) as such party’s agent for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise such party of
any such service of process, shall be deemed in every respect effective service
of process upon the party in any such action or proceeding.

 

15.                         Entire Agreement.

 

This Appendix D contains the entire agreement and understanding among the
parties hereto with respect to the subject matter of this Appendix D and
supersedes all prior and

 

D-7

--------------------------------------------------------------------------------


 

contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with the Partnership with
respect to the subject matter of this Appendix D (including but not limited to
any prior grant agreement for an equity award under the Plan that contains one
or more appendices with respect to the subject matter of this Appendix D), other
than (unless otherwise waived in writing by KKR Holdings L.P., KKR Associates
Holdings L.P. or any member of the Company, as applicable) any agreements and
arrangements (i) set forth in any Confidentiality and Restrictive Covenant
Agreement with KKR Holdings L.P., (ii) set forth in the instruments governing
any equity incentive plans or grants, phantom stock plans or grants, deferred
compensation arrangements, allocations of carried interest or similar
arrangements involving KKR Holdings L.P., KKR Associates Holdings L.P. or any
member of the Company to which the Grantee is a party or beneficiary (excluding,
for the avoidance of doubt, the Agreement to which this Appendix D is attached)
or (iii) that specifically reference any such Confidentiality and Restrictive
Covenant Agreement with KKR Holdings L.P or this Appendix D. The express terms
of this Appendix D control and supersede any course of performance and any usage
of the trade inconsistent with any of the terms of this Appendix D.

 

16.                         Severability.

 

Notwithstanding Section 11 or any other provision of this Appendix D to the
contrary, any provision of this Appendix D that is prohibited or unenforceable
in any jurisdiction (including but not limited to the application, if
applicable, of Rule 5.6 of the New York Rules of Professional Conduct (or
successor rule)) shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. In such event, the invalid provision shall be substituted
with a valid provision which most closely approximates the intent and the
economic effect of the invalid provision and which would be enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

17.                         Interpretation.

 

Notwithstanding anything contained in Article IV of the Agreement, the
provisions of Sections 8 through 16 (inclusive) of this Appendix D shall govern
with respect to, and shall be applicable only to the interpretation,
administration and enforcement of, the provisions of this Appendix D, and shall
not govern or otherwise apply to, or have any administrative or interpretive
effect on, any other provisions of the remainder of the Agreement or any other
of its Appendices.

 

D-8

--------------------------------------------------------------------------------


 

Schedule I

 

Confidentiality Undertaking

 

The Grantee hereby agrees that, except as provided herein, the Grantee will not
under any circumstances (either while employed, engaged, associated or otherwise
affiliated with KKR, or at any time after the Termination Date) for any purpose
other than in the ordinary course of the performance of the Grantee’s duties as
an employee, consultant, associate or other affiliated person of KKR, use or
divulge, communicate, publish, make available, or otherwise disclose any
Confidential Information to any person or entity, including but not limited to
any business, firm, governmental body, partnership, corporation, press service
or otherwise, other than to (i) any executive or employee of the Company in the
ordinary course of the performance of Grantee’s duties as an employee,
consultant, associate or other affiliated person of KKR; (ii) any person or
entity to the extent explicitly authorized by an executive of the Company in the
ordinary course of the performance of Grantee’s duties as an employee,
consultant, associate or other affiliated person of KKR; (iii) any attorney,
accountant, consultant or similar service provider retained by the Company who
is required to know such information and is obligated to keep such information
confidential; or (iv) any person or entity to the extent the law or legal
process requires disclosure by the Grantee, provided that, in the case of clause
(iv), the Grantee must first give the Partnership or the Designated Service
Recipient  prompt written notice of any such requirement, disclose no more
information than is so required in the opinion of competent legal counsel, and
cooperate fully with all efforts by the Company to obtain a protective order or
similar confidentiality treatment for such information.

 

As used in this Schedule I, an “executive” of KKR means an officer, member,
managing director, director, principal or employee of the Company, acting in a
supervisory capacity. “Confidential Information” means (a) all confidential,
proprietary or non-public information of, or concerning the business,
operations, activities, personnel, finances, plans, personal lives, habits,
history, clients, investors, or otherwise of, any person who at any time is or
was a member, partner, officer, director, other executive, employee or
stockholder of any of the foregoing, (b) all confidential, proprietary or
non-public information of or concerning any member of a family of any of the
individuals referred to in clause (a), whether by birth, adoption or marriage
(including but not limited to any of their current or former spouses or any
living or deceased relatives), and (c) all confidential, proprietary or
non-public information of or concerning any of the clients or investors of the
KKR Related Entities or any other person or entity with which or whom any of the
KKR Related Entities or their respective clients or investors does business or
has a relationship. Confidential Information includes information about the KKR
Related Entities relating to or concerning any of their (i) finances,
investments, profits, pricing, costs, and accounting, (ii) intellectual property
(including but not limited to patents, inventions, discoveries, plans, research
and development, processes, formulae, reports, protocols, computer software,
databases, documentation, trade secrets, know-how and business methods),
(iii) personnel, compensation, recruiting and training, and (iv) any pending or
completed settlements, arbitrations, litigation, governmental investigations and
similar proceedings. Notwithstanding the foregoing, Confidential Information
does not include any portions of the foregoing that the Grantee can demonstrate
by sufficient evidence satisfactory to the Company that has been (i) lawfully
published in a form generally available to the public prior to any disclosure by
the Grantee in breach of this Appendix D or (ii) made legitimately available to
the Grantee by a third party without breach of any obligation of confidence owed
to the Company or any Portfolio Company.

 

D-9

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Grantee agrees that it
will be a breach of this Appendix D to write about, provide, disclose or use in
any fashion at any time any Confidential Information that is or becomes part of
the basis for, or is used in any way in connection with any part of any book,
magazine or newspaper article, any interview or is otherwise published in any
media of any kind utilizing any technology now known or created in the future.

 

Upon termination of the Grantee’s employment, engagement, association or other
similar affiliation with KKR for any reason, the Grantee hereby agrees to
(i) cease and not thereafter commence any and all use of any Confidential
Information; (ii) upon the request of the Company promptly deliver to the
Company or, at the option of the Company destroy, delete or expunge all
originals and copies of any Confidential Information in any form or medium in
the Grantee’s possession or control (including any of the foregoing stored or
located in the Grantee’s home, laptop or other computer that is not the property
of the Company, its affiliates or Portfolio Companies); (iii) notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which the Grantee is aware; and (iv) upon the
request of the Company sign and deliver a statement that the foregoing has been
accomplished.

 

The Grantee acknowledges that he or she is aware that applicable securities laws
place certain restrictions on any person who has received from an issuer
material, non-public information concerning the issuer with respect to
purchasing or selling securities of such issuer or from communicating such
information to any other person and further agrees to comply with such
securities laws.  Without limiting anything in this Appendix D, the Grantee
hereby expressly confirms his or her explicit understanding that the Grantee’s
obligations hereunder are in addition to, and in no way limit, the Grantee’s
obligations under compliance procedures of the Company including those contained
in the Written Policies.

 

Notwithstanding anything in this Appendix D to the contrary, the Grantee may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of any member of the Company in which the Grantee
holds an interest and all materials of any kind (including opinions or other tax
analyses) that are provided to the Grantee relating to such tax treatment and
tax structure.

 

D-10

--------------------------------------------------------------------------------


 

APPENDIX E

 

KKR & CO. L.P.

2010 EQUITY INCENTIVE PLAN

 

1.             Purpose of the Plan

 

The KKR & Co. L.P. 2010 Equity Incentive Plan (the “Plan”) is designed to
promote the long term financial interests and growth of KKR & Co. L.P., a
Delaware limited partnership (the “Partnership”) and its Affiliates by
(i) attracting and retaining directors, officers, employees, consultants or
other service providers of the Partnership or any of its Affiliates, including
but not limited to directors of KKR Management LLC, the Partnership’s general
partner (the “General Partner”) and (ii) aligning the interests of such
individuals with those of the Partnership and its Affiliates by providing them
with equity-based awards based on the common units of limited partner interest
in the Partnership (the “Common Units”).

 

2.           Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)      Act:  The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b)      Administrator: The Board, or the committee or subcommittee thereof to
whom authority to administer the Plan has been delegated pursuant to Section 4
hereof.

 

(c)      Affiliate:  With respect to any specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common control with such specified Person. As used
herein, the term “Control” (including the terms “Controlled by” and “under
common Control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

(d)      Award:  Individually or collectively, any Option, Unit Appreciation
Right, or Other Unit-Based Awards based on or relating to the Common Units
issuable under the Plan.

 

(e)      Board:  The board of directors of the General Partner.

 

(f)      Change in Control:  Except as otherwise set forth in any applicable
Award agreement, (i) the occurrence of any Person, other than a Person approved
by the General Partner, becoming the general partner of the Partnership,
(ii) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation) in one or more series of related
transactions of all or substantially all of the combined assets of the Group
Partnerships taken as a whole to any Person other than a Permitted Person,
(iii) the consummation of any transaction or a series of related transactions
(including any merger or consolidation) that results in any Person (other than a
Permitted Person) becoming the beneficial owner of a majority of the controlling
interests in any one or more Group

 

E-1

--------------------------------------------------------------------------------


 

Partnerships that together hold all or substantially all of the combined assets
of the Group Partnerships taken as a whole, or (iv) the occurrence of any other
event as determined by the Board to constitute a Change in Control. Solely for
the purpose of this definition, the term “person” shall have the meaning given
to such term under Section 13(d)(3) of the Act or any successor provision
thereto; and for purposes of the Plan, the term “beneficial owner” shall have
the meaning given to such term under Rule 13d-3 promulgated under the Act or any
successor provision thereto, and the combined assets of the Group Partnerships
shall exclude the portion of any such assets that are allocable to holders of
any non-controlling interests in any consolidated subsidiaries.

 

(g)      Code:  The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(h)      Effective Date:  The date on which the Board adopts the Plan, or such
later date as is designated by the Board, provided that in no event shall such
date be prior to the date that limited partnership interests of the Partnership
become listed and traded on the New York Stock Exchange or The NASDAQ Stock
Market.

 

(i)       Employee Exchange Agreement:  That certain Exchange Agreement, dated
as of July 14, 2010, by and among KKR & Co. L.P., KKR Management Holdings L.P.,
KKR Fund Holdings L.P., and KKR Holdings L.P.

 

(j)       Employment:  The term “Employment” as used herein shall be deemed to
refer to (i) a Participant’s employment if the Participant is an employee of the
Partnership or any of its Affiliates, (ii) a Participant’s services as a
consultant or partner, if the Participant is consultant to, or partner of, the
Partnership or of any of its Affiliates, and (iii) a Participant’s services as
an non-employee director, if the Participant is a non-employee member of the
Board.

 

(k)      Fair Market Value:  Of a Common Unit on any given date means (i) the
closing sale price per Common Unit on the New York Stock Exchange or The NASDAQ
Stock Market (a “U.S. Exchange”) on that date (or, if no closing sale price is
reported, the last reported sale price), (ii) if the Common Units are not listed
for trading on a U.S. Exchange, the closing sale price (or, if no closing sale
price is reported, the last reported sale price) as reported on that date in
composite transactions for the principal national securities exchange registered
pursuant to the Act on which the Common Units are listed, (iii) if the Common
Units are not so listed on a U.S. Exchange, the last quoted bid price for the
Common Units on that date in the over-the-counter market as reported by Pink
Sheets LLC or a similar organization, or (iv) if the Common Units are not so
quoted by Pink Sheets LLC or a similar organization, the average of the
mid-point of the last bid and ask prices for the Common Units on that date from
a nationally recognized independent investment banking firm selected by the
General Partner for this purpose.

 

(l)       Group Partnerships:  KKR Management Holdings L.P., a Delaware limited
partnership, and KKR Fund Holdings L.P., a Cayman Island exempted limited
partnership, along with any partnership designated in the future as a “Group
Partnership” by the Partnership.

 

(m)    Group Partnership Unit:  A “Group Partnership Unit” as defined in the
Pre-Listing Plan.

 

E-2

--------------------------------------------------------------------------------


 

(n)      KKR Group:  The Group Partnerships, the direct and indirect parents of
the Group Partnerships (the “Parents”), any direct or indirect subsidiaries of
the Parents or the Group Partnerships, the general partner or similar
controlling entities of any investment fund or vehicle that is managed, advised
or sponsored by the KKR Group (the “Funds”) and any other entity through which
any of the foregoing directly or indirectly conducts its business, but shall
exclude any company over which a Fund exercises a significant degree of control
as an investor.

 

(o)      Option:  An option to purchase Common Units granted pursuant to
Section 6 of the Plan.

 

(p)      Option Price:  The purchase price per Common Unit of an Option, as
determined pursuant to Section 6(a) of the Plan.

 

(q)      Other Unit-Based Awards:  Awards granted pursuant to Section 8 of the
Plan.

 

(r)       Participant:  A director, officer, employee, consultant or other
service provider of the Partnership or of any of its Affiliates, including but
not limited to any director of the General Partner, who is selected by the
Administrator to participate in the Plan.

 

(s)      Permitted Person:  The term “Permitted Person” means (i) an individual
who (a) is an executive of the KKR Group, (b) devotes substantially all of his
or her business and professional time to the activities of the KKR Group and
(c) did not become an executive of the KKR Group or begin devoting substantially
all of his or her business and professional time to the activities of the KKR
Group in contemplation of a Change in Control or (ii) any Person in which any
one or more such individuals directly or indirectly holds a majority of the
controlling interests.

 

(t)       Person:  Any individual, corporation, partnership, limited
partnership, limited liability company, limited company, joint venture, trust,
unincorporated or governmental organization or any agency or political
subdivision thereof.

 

(u)      Pre-Listing Award:  Any equity-based award (whether an option, unit
appreciation right, restricted equity unit, phantom equity unit, or other
equity-based award based in whole or in part on the fair market value of any
equity unit or otherwise) granted pursuant to the Pre-Listing Plan.

 

(v)      Pre-Listing Plan:  KKR Management Holdings L.P. 2009 Equity Incentive
Plan.

 

(w)     Unit Appreciation Right:  A unit appreciation right granted pursuant to
Section 7 of the Plan.

 

3.             Common Units Subject to the Plan

 

Subject to Section 9 hereof, the total number of Common Units which shall be
available for issuance under the Plan shall be, as of the Effective Date, 15% of
the Common Units outstanding as of the Effective Date on a fully converted and
diluted basis (the “Initial Plan Amount”), of which all or any portion may be
issued as Common Units.  Notwithstanding the foregoing, beginning with the first
fiscal year of the Partnership occurring after the Effective Date and continuing
with each subsequent fiscal year of the Partnership occurring thereafter, the
aggregate number of Common Units covered by the Plan will be increased, on the
first day of

 

E-3

--------------------------------------------------------------------------------

 

 

each fiscal year of the Partnership occurring during the term of the Plan, by a
number of Common Units equal to the positive difference, if any, of (x) 15% of
the aggregate number of Common Units outstanding on the last day of the
immediately preceding fiscal year of the Partnership minus (y) the Initial Plan
Amount, as such amount may have been increased by this sentence in any prior
fiscal year, unless the Administrator should decide to increase the number of
Common Units covered by the Plan by a lesser amount on any such date.  The
issuance of Common Units or the payment of cash upon the exercise of an Award or
any Pre-Listing Award or in consideration of the settlement, cancellation or
termination of an Award or any Pre-Listing Award shall reduce the total number
of Common Units covered by and available for issuance under the Plan, as
applicable (with any Awards or Pre-Listing Awards settled in cash reducing the
total number of Common Units by the number of Common Units determined by
dividing the cash amount to be paid thereunder by the Fair Market Value of one
Common Unit on the date of payment), and the issuance of Group Partnership Units
in consideration of the settlement, cancellation or termination of  any
Pre-Listing Award shall reduce the total number of Common Units covered by and
available for issuance under the Plan by a number of Common Units equal to the
number of Group Partnership Units so issued multiplied by the Exchange Rate (as
defined in the Employee Exchange Agreement).  Common Units which are subject to
Awards which are cancelled, forfeited, terminated or otherwise expired by their
terms without the payment of consideration, and Common Units which are used to
pay the exercise price of any Award, may be granted again subject to Awards
under the Plan. For the avoidance of doubt, Common Units which are subject to
Awards other than Options or Unit Appreciation Rights which are withheld to pay
tax withholding obligations will be deemed not to have been delivered and will
be available for further Awards under the Plan.

 

For purposes of this Section 3, the number of Common Units that, as of a
particular date, will be considered to be “covered by” the Plan will be equal to
the sum of (i) the number of Common Units available for issuance pursuant to the
Plan but which are not subject to an outstanding Award or Pre-Listing Award as
of such date, (ii) the number of Common Units subject to outstanding Awards or
Pre-Listing Awards as of such date and (iii) the number of Group Partnership
Units subject to outstanding Pre-Listing Awards as of such date multiplied by
the Exchange Rate (as defined in the Employee Exchange Agreement) as in effect
on such date.  For purposes of this Section 3, (A) an Option or Unit
Appreciation Right that has been granted under the Plan or the Pre-Listing Plan
will be considered to be an “outstanding” Award or Pre-Listing Award, as
applicable, until is it exercised or cancelled, forfeited, terminated or
otherwise expires by its terms, (B) a Common Unit that has been granted as an
Award under the Plan that is subject to vesting conditions will be considered an
“outstanding” Award until the vesting conditions have been satisfied or the
Award otherwise terminates or expires unvested by its terms, (C) a Group
Partnership Unit that has been granted as a Pre-Listing Award under the
Pre-Listing Plan that is subject to vesting conditions will be considered an
“outstanding” Pre-Listing Award until the vesting conditions have been satisfied
or the Pre-Listing Award otherwise terminates or expires unvested by its terms
and (D) any Award or Pre-Listing Award other than an Option, Unit Appreciation
Right, Common Unit or Group Partnership Unit that is subject to vesting
conditions will be considered to be an “outstanding” Award or Pre-Listing Award,
as applicable, until it has been settled.

 

4.                                      Administration

 

(a)                 Administration and Delegation.  The Plan shall be
administered by the Administrator.  The Administrator may delegate the authority
to grant Awards under the Plan to any employee or group of employees of the
Partnership or of any Affiliate of the

 

E-4

--------------------------------------------------------------------------------


 

Partnership; provided that such delegation and grants are consistent with
applicable law and guidelines established by the Board from time to time.  The
Administrator may delegate the day-to-day administration of the Plan to any
employee or group of employees of the Partnership or the General Partner or any
of their respective Affiliates or a nationally recognized third-party stock plan
administrator.

 

(b)                 Substitution of Prior Awards.  Awards may, in the discretion
of the Administrator, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Partnership, any
Affiliate of the Partnership or any entity acquired by the Partnership or with
which the Partnership combines.  The number of Common Units underlying such
substitute awards shall be counted against the aggregate number of Common Units
available for Awards under the Plan.

 

(c)                  Interpretation; Corrections; Final and Binding Decisions. 
The Administrator is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan.  The Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or Award agreement in the manner and to
the extent the Administrator deems necessary or desirable, without the consent
of any Participant.  Any decision of the Administrator in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
and successors).

 

(d)                 Establishment of Award Terms.  The Administrator shall have
the full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time (including, without limitation, accelerating or waiving
any vesting conditions).

 

(e)                  Payment of Taxes Due.  The Administrator shall require
payment of any amount it may determine to be necessary to withhold for federal,
state, local or other taxes as a result of the exercise, grant or vesting of an
Award.  To the extent that such withholding arises in connection with the
settlement of an Award with Common Units, the Administrator may, in its sole
discretion, cause such payments to be funded by reducing the Common Units
delivered upon settlement by an amount of Common Units having a Fair Market
Value equal to the amount of payments that would then be due (and if an Award is
settled in cash, the Administrator may withhold cash in respect to such taxes
due). The Administrator shall establish the manner in which any such tax
obligation may be satisfied by the Participant.

 

5.                                      Limitations

 

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6.                                      Terms and Conditions of Options

 

Options granted under the Plan shall be non-qualified options for federal income
tax purposes, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Administrator shall determine:

 

E-5

--------------------------------------------------------------------------------


 

(a)                 Option Price.  The Option Price per Common Unit shall be
determined by the Administrator, provided that, solely for the purposes of an
Option granted under the Plan to a Participant who is a U.S. taxpayer, in no
event will the Option Price be less than 100% of the Fair Market Value on the
date an Option is granted.

 

(b)                 Exercisability.  Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Administrator, but in no event shall an Option be exercisable more than
ten years after the date it is granted.

 

(c)                  Exercise of Options.

 

(i)                                           Except as otherwise provided in
the Plan or in an Award agreement, an Option may be exercised for all, or from
time to time any part, of the Common Units for which it is then exercisable. 
For purposes of this Section 6 of the Plan, the exercise date of an Option shall
be the later of the date a notice of exercise is received by the Partnership
and, if applicable, the date payment is received by the Partnership pursuant to
clauses (A), (B), (C) or (D) in the following sentence.

 

(ii)                                        The Option Price for the Common
Units as to which an Option is exercised shall be paid to the Partnership, and
in the manner designated by the Administrator, pursuant to one or more of the
following methods: (A) in cash or its equivalent (e.g., by personal check);
(B) in Common Units having a Fair Market Value equal to the aggregate Option
Price for the Common Units being purchased and satisfying such other
requirements as may be imposed by the Administrator; provided that such Common
Units have been held by the Participant for such period as may be established
from time to time by the Administrator in order to avoid adverse accounting
treatment applying generally accepted accounting principles; (C) partly in cash
and partly in such Common Units; (D) if there is a public market for the Common
Units at such time, through the delivery of irrevocable instructions to a broker
to sell Common Units obtained upon the exercise of the Option and to deliver
promptly to the Partnership an amount out of the proceeds of such sale equal to
the aggregate Option Price for the Common Units being purchased, or (E) to the
extent permitted by the Administrator, through net settlement in Common Units.

 

(iii)                                     To the extent compliant with
applicable laws, no Participant shall have any rights to distributions or other
rights of a holder with respect to Common Units subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full the
Option Price for such Common Units and, if applicable, has satisfied any other
conditions imposed by the Administrator pursuant to the Plan.

 

(d)                 Attestation.  Wherever in this Plan or any agreement
evidencing an Award a Participant is permitted to pay the Option Price of an
Option or taxes relating to the exercise of an Option by delivering Common
Units, the Participant may, subject to procedures satisfactory to the
Administrator, satisfy such delivery requirement by presenting proof of
beneficial ownership of such Common Units, in which case the Partnership shall
treat the Option as exercised without further payment and/or shall withhold such
number of Common Units from the Common Units acquired by the exercise of the
Option, as appropriate.

 

7.                                      Terms and Conditions of Unit
Appreciation Rights

 

(a)                 Grants.  The Administrator may grant (i) a Unit Appreciation
Right independent of an Option or (ii) a Unit Appreciation Right in connection
with an Option, or a portion thereof.

 

E-6

--------------------------------------------------------------------------------


 

A Unit Appreciation Right granted pursuant to clause (ii) of the preceding
sentence (A) may be granted at the time the related Option is granted or at any
time prior to the exercise or cancellation of the related Option, (B) shall
cover the same number of Common Units covered by an Option (or such lesser
number of Common Units as the Administrator may determine) and (C) shall be
subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

 

(b)                 Exercise Price.  The exercise price per Common Unit of a
Unit Appreciation Right shall be an amount determined by the Administrator;
provided, however, that in the case of a Unit Appreciation Right granted in
conjunction with an Option, or a portion thereof, the exercise price may not be
less than the Option Price of the related Option; provided, further that, solely
for the purposes of a Unit Appreciation Right granted under the Plan to a
Participant who is a U.S. taxpayer, in the case of a Unit Appreciation Right
that was not granted in conjunction with an Option, the exercise price per Unit
Appreciation Right shall not be less than 100% of the Fair Market Value on the
date the Unit Appreciation Right is granted.

 

(c)                  Terms of Grant:  Each Unit Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
Common Unit over (B) the exercise price per Common Unit, times (ii) the number
of Common Units covered by the Unit Appreciation Right.  Each Unit Appreciation
Right granted in conjunction with an Option, or a portion thereof, shall entitle
a Participant to surrender to the Partnership the unexercised Option, or any
portion thereof, and to receive from the Partnership in exchange therefore an
amount equal to (i) the excess of (A) the Fair Market Value on the exercise date
of one Common Unit over (B) the Option Price per Common Unit, times (ii) the
number of Common Units covered by the Option, or portion thereof, which is
surrendered.  Payment shall be made in Common Units or in cash, or partly in
Common Units and partly in cash (any such Common Units valued at such Fair
Market Value), all as shall be determined by the Administrator.

 

(d)                 Exercisability:  Unit Appreciation Rights may be exercised
from time to time upon actual receipt by the Partnership of written notice of
exercise stating the number of Common Units with respect to which the Unit
Appreciation Right is being exercised.  The date a notice of exercise is
received by the Partnership shall be the exercise date.  The Administrator, in
its sole discretion, may determine that no fractional Common Units will be
issued in payment for Unit Appreciation Rights, but instead cash will be paid
for the fractional Common Units and the number of Common Units to be delivered
will be rounded downward to the next whole Common Unit.

 

(e)                  Limitations.  The Administrator may impose, in its
discretion, such conditions upon the exercisability of Unit Appreciation Rights
as it may deem fit, but in no event shall a Unit Appreciation Right be
exercisable more than ten years after the date it is granted.

 

8.                                      Other Unit-Based Awards

 

The Administrator, in its sole discretion, may grant or sell Awards of Common
Units, restricted Common Units, deferred restricted Common Units, phantom
restricted Common Units or other Common Unit-based awards based in whole or in
part on the Fair Market Value of the Common Units (“Other Unit-Based Awards”). 
Such Other Unit-Based Awards shall be in such form, and dependent on such
conditions, as the Administrator shall determine, including, without

 

E-7

--------------------------------------------------------------------------------


 

limitation, the right to receive, or vest with respect to, one or more Common
Units (or the equivalent cash value of such Common Units) upon the completion of
a specified period of service, the occurrence of an event and/or the attainment
of performance objectives.  Other Unit-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Administrator shall determine to whom and when Other Unit-Based
Awards will be made, the number of Common Units to be awarded under (or
otherwise related to) such Other Unit-Based Awards; whether such Other
Unit-Based Awards shall be settled in cash, Common Units, or other assets or a
combination of cash, Common Units and other assets; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Common Units so awarded and issued
shall be fully paid and non-assessable).

 

9.                                      Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)                 Equity Restructurings. In the event of any extraordinary
Common Unit distribution or split, recapitalization, rights offering, split-up
or spin-off or any other event that constitutes an “equity restructuring” (as
defined under Financial Accounting Standards Board (FASB) Accounting Standards
Codification 718) with respect to Common Units, the Administrator shall, in the
manner determined appropriate or desirable by the Administrator and without
liability to any person, adjust any or all of (i) the number of Common Units or
other securities of the Partnership (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan, and
(ii) the terms of outstanding Awards, including, but not limited to (A) the
number of Common Units or other securities of the Partnership (or number and
kind of other securities or property) subject to outstanding Awards or to which
outstanding Awards relate, (B) the Option Price or exercise price of any Option
or Unit Appreciation Right and (C) any performance targets or other applicable
terms.

 

(b)                 Mergers, Reorganizations and Other Corporate Transactions.
In the event of any reorganization, merger, consolidation, combination,
repurchase or exchange of Common Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Common Units or other
securities of the Partnership, or other similar corporate transaction or event
that affects the Common Units such that an adjustment is determined by the
Administrator in its discretion to be appropriate or desirable, the
Administrator in its sole discretion and without liability to any person shall
make such substitution or adjustment, if any, as it deems to be equitable as to
(i) the number of Common Units or other securities of the Partnership (or number
and kind of other securities or property) with respect to which Awards may be
granted under the Plan, and (ii) the terms of any outstanding Award, including
(A) the number of Common Units or other securities of the Partnership (or number
and kind of other securities or property) subject to outstanding Awards or to
which outstanding Awards relate, (B) the Option Price or exercise price of any
Option or Unit Appreciation Right and (C) any performance targets or other
applicable terms.

 

(c)                  Change in Control. In the event of a Change in Control
after the Effective Date, (i) if determined by the Administrator in the
applicable Award agreement or otherwise, any outstanding Awards then held by
Participants which are unexercisable or otherwise unvested or subject to lapse
restrictions shall automatically be deemed exercisable or otherwise vested or no
longer subject to lapse restrictions, as the case may be, as of immediately
prior to such Change in Control and (ii) the Administrator may (subject to
Sections 16 and 18), but shall not

 

E-8

--------------------------------------------------------------------------------


 

be obligated to: (A) accelerate, vest or cause the restrictions to lapse with
respect to all or any portion of an Award; (B) cancel such Awards for fair value
(as determined in the sole discretion of the Administrator) which, in the case
of Options and Unit Appreciation Rights, may equal the excess, if any, of value
of the consideration to be paid in the Change in Control transaction to holders
of the same number of Common Units subject to such Options or Unit Appreciation
Rights (or, if no consideration is paid in any such transaction, the Fair Market
Value of the Common Units subject to such Options or Unit Appreciation Rights)
over the aggregate exercise price of such Options or Unit Appreciation Rights;
(C) provide that any Options or Unit Appreciation Right having an exercise price
per Common Unit that is greater than the per Common Unit value of the
consideration to be paid in the Change in Control transaction to a holder of a
Common Unit shall be cancelled without payment of any consideration therefor;
(D) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Administrator in its sole discretion; or
(E) provide that for a period of at least 15 days prior to the Change in
Control, such Options shall be exercisable as to all shares subject thereto and
that upon the occurrence of the Change in Control, such Options shall terminate
and be of no further force and effect.

 

10.                               No Right to Employment or Awards

 

The granting of an Award under the Plan shall impose no obligation on the
Partnership or any Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Partnership’s or Affiliate’s right to terminate
the Employment of such Participant.  No Participant or other Person shall have
any claim to be granted any Award (including as a result of recurring prior
Award), and there is no obligation for uniformity of treatment of Participants,
or holders or beneficiaries of Awards.  No Award shall constitute compensation
for purposes of determining any benefits under any benefit plan.  The terms and
conditions of Awards and the Administrator’s determinations and interpretations
with respect thereto need not be the same with respect to each Participant
(whether or not such Participants are similarly situated).

 

11.                               Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Partnership and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12.                               Nontransferability of Awards

 

Unless otherwise determined or approved by the Administrator, an Award shall not
be transferable or assignable by the Participant otherwise than by will or by
the laws of descent and distribution.  Any transfer or assignment in violation
of the prior sentence shall be null and void.  An Award exercisable after the
death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant.

 

13.                               Amendments or Termination

 

The Board may amend, alter or discontinue the Plan or any outstanding Award, but
no amendment, alteration or discontinuation shall be made, without the consent
of a Participant, if such action would materially diminish any of the rights of
the Participant under any Award theretofore granted to such Participant under
the Plan; provided, however, that the

 

E-9

--------------------------------------------------------------------------------


 

Administrator may without the Participant’s consent (a) amend the Plan or any
outstanding Award in such manner as it deems necessary to permit the granting of
Awards meeting the requirements of the Code or other applicable laws (including,
without limitation, to avoid adverse tax consequences to the Partnership or to
Participants as provided in Section 14 and Section 18 below), and (b) amend any
outstanding Awards in a manner that is not adverse (other than in a de minimis
manner) to a Participant, except as otherwise may be permitted pursuant to
Section 9 hereof or as is otherwise contemplated pursuant to the terms of the
Award, without the Participant’s consent.

 

14.                               International Participants

 

With respect to Participants who reside or work outside the United States of
America, the Administrator may, in its sole discretion, amend the terms of the
Plan or Awards with respect to such Participants in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Partnership or an Affiliate.

 

15.                               Choice of Law

 

The Plan shall be governed by and construed in accordance with the law of the
State of New York without giving effect to any otherwise governing principles of
conflicts of law that would apply the laws of another jurisdiction.

 

16.                               Other Laws; Restrictions on Transfer of Common
Units

 

The Administrator may refuse to issue or transfer any Common Units or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Common Units or such other consideration
might violate any applicable law or regulation or entitle the Partnership to
recover the same under Section 16(b) of the Act, as amended, and any payment
tendered to the Partnership by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Partnership, and no such offer shall be outstanding, unless
and until the Administrator in its sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
United States federal and any other applicable securities laws.

 

17.                               Effectiveness of the Plan

 

The Plan shall be effective as of the Effective Date.

 

18.                                                       Section 409A

 

To the extent applicable, this Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.   Notwithstanding other provisions of the Plan
or any Award agreements issued thereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant.  In the event that it is reasonably determined by the
Administrator that, as a result of Section 409A of the Code, payments in respect
of any Award under the Plan may not be made at the time

 

E-10

--------------------------------------------------------------------------------


 

contemplated by the terms of the Plan or the relevant Award agreement, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Section 409A of the Code, consistent with the provisions of
Section 13(a) above, the Partnership may take whatever actions the Administrator
determines necessary or appropriate to comply with, or exempt the Plan and Award
agreement from the requirements of Section 409A of the Code and related
Department of Treasury guidance and other interpretive materials as may be
issued after the Effective Date including, without limitation, (a) adopting such
amendments to the Plan and Awards and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the
Administrator determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Awards hereunder and/or
(b) taking such other actions as the Administrator determines necessary or
appropriate to avoid the imposition of an additional tax under Section 409A of
the Code, which action may include, but is not limited to, delaying payment to a
Participant who is a “specified employee” within the meaning of Section 409A of
the Code until the first day following the six-month period beginning on the
date of the Participant’s termination of Employment.  The Partnership shall use
commercially reasonable efforts to implement the provisions of this Section 18
in good faith; provided that neither the Partnership, the Administrator nor any
employee, director or representative of the Partnership or of any of its
Affiliates shall have any liability to Participants with respect to this
Section 18.

 

E-11

--------------------------------------------------------------------------------


 

[g267902ko09i001.jpg]

FIDELITY STOCK PLAN SERVICES, LLC

PARTICIPANT CONSENT

KKR & CO. L.P.

 

PARTICIPANT CONSENT

 

Pursuant to provisions of this grant agreement between me and KKR & Co. L.P.
(the “Company”) and/or other parties thereto, and as a condition of receiving
such grant agreement, I hereby authorize Fidelity Stock Plan Services, LLC and
its affiliates (including, but not limited to Fidelity Brokerage Services LLC,
National Financial Services LLC, and Fidelity Personal Trust Company, FSB)
(“Fidelity”) (i) to act upon the directions of Company or its designee direction
to restrict my ability to sell, transfer or to take other actions with respect
to certain Company equity that I may hold, and (ii) to act the directions of the
Company or its designee, pursuant to provisions of the Company’s plans and this
grant agreement requiring my forfeiture of Company equity if I violate certain
restrictive covenants, to transfer in kind Company equity held by Fidelity on my
behalf to the Company or its designee.

 

Participant Name:                                             Participant Name

 

Participant Signature:                           Electronic Signature

 

Date:                                                                                                                 
Acceptance Date

--------------------------------------------------------------------------------
